RESPONSE TO SUGGESTION OF ERROR.                         (37 So.2d 357)
In response to the Suggestion of Error, we have reexamined the record and have fully discussed it in conference. We are of the opinion that the Suggestion of Error should be overruled.
However, it has been called to our attention that, by an inadvertence as to the incident of Thanksgiving Day upon the date set for the execution, it was directed to be had on Thanksgiving Day. We now change the date of the execution to Friday, December 3, 1948.
Suggestion of error overruled, and date of execution reset.